UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE LUIS CANTERO,

                             Plaintiff,

                     -against-                                      19-CV-11167 (CM)

MID-HUDSON PSYCHIATRIC FORENSIC                        ORDER DIRECTING PAYMENT OF FEES
CENTER; ADOBI UNKNOWN, SHTA                              OR AMENDED IFP APPLICATION
(TEAM ASSISTANT); JOSEPH UNKNOWN,
SHTA (TEAM ASSISTANT),

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or IFP application. By order dated

December 10, 2019, the Court directed Plaintiff to either pay the $400.00 in fees or complete, sign,

and submit an IFP application, within thirty days of the date of that order. On January 8, 2020,

Plaintiff filed an IFP application (ECF No. 3.)

       Plaintiff’s IFP application is insufficient to establish that he is unable to pay the filing fees.

Plaintiff does not fully answer the questions pertaining to his financial situation. In question 3,

Plaintiff checks the boxes indicating that he does not receive income from any of the listed sources,

but he fails to complete the question by explaining how he pays his expenses. In question 6,

Plaintiff, who resides in Spring Valley, New York, does not answer the question about his housing,

transportation, utilities, or other monthly expenses. Because Plaintiff’s IFP application does not
supply sufficient information explaining Plaintiff’s sources of income, and how he pays his

expenses, it is unclear whether Plaintiff has sufficient funds to pay the filing fees for this action.

         Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or

submit an amended IFP application. If Plaintiff submits the amended IFP application, it should be

labeled with docket number 19-CV-11167 (CM), and address the deficiencies indicated above by

providing facts establishing that he is unable to pay the filing fees. 1 Plaintiff must answer each

question on the amended IFP application, state all sources of income and all monthly expenses, and

describe how he is able to support himself. If the Court grants the amended IFP application, Plaintiff

will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with

this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good faith when

seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       March 24, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         1
             For Plaintiff’s convenience, an amended IFP application is attached to this order.

                                                    2
